      Case 1:18-cv-11973-LAP Document 37 Filed 04/27/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------- x
UNITED STATES OF AMERICA,          :
                                   :
          – against –              :           05-CR-673(LAP)
                                   :           18-CV-11973 (LAP)
                                   :
ABDULRAHMAN FARHANE,               :
                                   :
                    Defendant.     :
-----------------------------------x


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Before the Court is Defendant Farhane’s request for issuance

of a certificate of appealability, the Government’s response, and

Defendant’s reply.   (Dkt. nos. 255-257 in 05 Cr. 673, 34-36 in 18

Cv. 11973).   For the following reasons, the request is denied.

    As set out in the Court’s March 31, 2020 order denying

Defendant’s petition pursuant to section 2255 (dkt. no. 32), in

2006, Defendant, a naturalized United States citizen, pleaded

guilty to crimes arising from his efforts to help send money to

overseas terrorists in the wake of the 9/11 attacks.         He was

sentenced principally to 13 years incarceration and was released

in 2017.

    Thereafter, the United States initiated denaturalization

proceedings based on Defendant’s answer of “no” in 2002 on his

naturalization application to the question of whether he had ever

knowingly committed a crime for which he had not been


                                    1
      Case 1:18-cv-11973-LAP Document 37 Filed 04/27/20 Page 2 of 4

arrested.   The criminal conduct to which he pleaded guilty in

2006, however, extended back to 2001, that is, prior to the time

when he answered the question on his application for

citizenship.     In his petition, Defendant asserts that his

attorney never advised him at the time of his plea that it could

lead to denaturalization and possibly deportation.

    In denying the petition, the Court found that defense

counsel had no reason to know “the circumstances giving rise to

Mr. Farhane’s denaturalization exposure” and holding that because

the defendant “was a U.S. citizen when he pleaded guilty . . .

his conviction itself did not present any direct immigration

consequences.” (Dkt. no. 254 at 4– 5.) The Court rejected the

defendant’s reliance on the summary order in Rodriguez v. United

States, 730 F. App’x 39 (2d Cir. 2018), in which the Court of

Appeals found that defense counsel’s performance was deficient

because he affirmatively gave incorrect advice regarding

immigration consequences.     The Court noted that Rodriguez “did

not hold that a lawyer’s performance is constitutionally

defective if he or she fails to advise on immigration issues

during plea negotiations when there is no apparent basis for

suspecting that immigration consequences might be in play.” (Dkt.

no. 254 at 5.)

    The Defendant asserts that reasonable jurists could

disagree as to whether Rodriguez recognized a distinction

between affirmative misadvice and failure to advise regarding

                                    2
      Case 1:18-cv-11973-LAP Document 37 Filed 04/27/20 Page 3 of 4

denaturalization.     But Rodriguez does not address the difference

between affirmative misadvice and failure to advise; Rodriguez

involved only misadvice. 730 F. App’x at 41. However, in finding

defense counsel’s assurances to his client that there would be

no immigration consequences to be defective, the Court of

Appeals relied on United States v. Kovacs, which held that “no

reasonable jurist could find a defense counsel’s affirmative

misadvice as to the immigration consequences of a guilty plea to

be objectively reasonable.” 744 F.3d 44, 51 (2d Cir. 2014).

Kovacs itself relied on a long line of precedent in this Circuit

establishing that “misadvice was objectively unreasonable as far

back as the 1970s.” Id. at 50–51 (citing United States v. Couto,

311 F.3d 179 (2d Cir. 2002), and other cases). Those cases

recognize a difference between affirmative misadvice and failure

to advise and make clear that the latter does not constitute

ineffective assistance of counsel. See, e.g., Couto, 311 F.3d at

187; United States v. Santelises, 509 F.2d 703, 704 (2d Cir.

1975) (per curiam).

    There is no reason to question that distinction and to

impose on criminal defense counsel a constitutional duty to

advise naturalized U.S. citizen clients about denaturalization,

much less to recognize that such a duty existed in 2006 when the

Defendant pleaded guilty.




                                    3
         Case 1:18-cv-11973-LAP Document 37 Filed 04/27/20 Page 4 of 4



     For the reasons set out above, the Court finds that

Defendant has not made a substantial showing of the denial of a

constitutional right, and thus the request for a certificate of

appealability is denied.

SO ORDERED.

Dated:       New York, NY
               April 27, 2020




                              ___________________________________
                              Loretta A. Preska
                              Senior United States District Judge




                                       4
